Citation Nr: 1103097	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-24 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service connected 
posttraumatic stress disorder (PTSD), currently 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to February 
1972, active duty for training from April 1986 to September 1986 
and active duty from October 1986 to April 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service connected for PTSD and a 30 percent rating 
has been in effect since May 2005.  From March 26, 2007 to June 
1, 2007, the Veteran was assigned a temporary total evaluation of 
100 percent for hospitalization due to PTSD; thereafter a 30 
percent evaluation was reassigned.  The last VA examination for 
PTSD was conducted in November 2007.  The Veteran's 
representative asserts that the Veteran's symptoms of PTSD have 
increased in severity since November 2007.  The VA treatment 
records show consistent counseling for PTSD through 2009.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  When a Veteran claims 
that a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

Here, the Board finds that a new VA examination is warranted 
since the evidence of record and the representative's assertions 
suggest a possible increase in severity since the most recent VA 
examination.  Thus, the Veteran should be provided a new VA 
examination to ascertain the current nature and severity of his 
service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
obtain the VA medical records not already 
associated with the Veteran's claims file.  
Obtain all identified treatment records, to 
include those from the Columbus VA Medical 
Center since August 2009 for PTSD.  All 
reasonable attempts should be made to obtain 
such records and documented in the claims 
file.  

2.	After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an examination to 
ascertain the severity and manifestations of 
his service connected PTSD.  A copy of the 
claims folder must be made available to the 
examiner in conjunction with the examination.  
All necessary tests and studies deemed 
necessary should be accomplished.  The 
examiner should note all of the Veteran's 
complaints and report all clinical findings 
in detail.  The examiner should provide an 
opinion as to the level of the Veteran's 
current occupational and social impairment 
due to his psychiatric disability, the 
clinical findings underlying this 
determination, and a Global Assessment of 
Functioning (GAF) score.  The examiner must 
provide a complete rationale for any stated 
opinion.

3.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


